Citation Nr: 1209422	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-33 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for the Veteran's patellofemoral syndrome of the right knee. 

2.  Entitlement to restoration of a 20 percent rating for the Veteran's patellofemoral syndrome of the left knee.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from July 1998 to May 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which reduced the Veteran's previously assigned ratings for service-connected patellofemoral syndrome of each the right and left knee from 20 percent disabling to 10 percent disabling, effective from May 1, 2007.  The Veteran voiced her disagreement with that reduction in benefits, and the current appeal ensued.

The Veteran's appeal was remanded by the Board in August 2011, so that a Supplemental Statement of the Case could be issued with respect to the recharacterized issue noted on the title page of this decision.  The Supplemental Statement of the Case was issued in September 2011.  Accordingly, the Board finds that there has been substantial compliance with the directives of the August 2011 Remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  A November 2006 rating decision proposed to reduce the disability rating for the Veteran's right knee patellofemoral pain syndrome and left knee patellofemoral pain syndrome from 20 percent disabling to 10 percent disabling. 

2.  A January 2007 rating decision effectuated the proposed reduction, effective May 1, 2007.

3.  At the time of the reduction, the 20 percent ratings had been in effect for less than five years. 

4.  Evidence available at the time of the rating reduction and subsequently procured in conjunction with the current claim did not demonstrate material improvement in the either the right knee patellofemoral pain syndrome or left knee patellofemoral pain syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of the rating of the Veteran's right knee patellofemoral pain syndrome from 10 percent disabling to 20 percent disabling have been met.  38 U.S.C.A. § 5112(b) (6) (West 2002); 38 C.F.R. § 3.344(c) (2011).  

2.  The criteria for restoration of the rating of the Veteran's left knee patellofemoral pain syndrome from 10 percent disabling to 20 percent disabling have been met.  38 U.S.C.A. § 5112(b) (6) (West 2002); 38 C.F.R. § 3.344(c) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to restoration of the ratings for right knee patellofemoral pain syndrome and left knee patellofemoral pain syndrome from 20 percent disabling to 10 percent disabling, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease of compensation benefits being made, a rating proposal of the reduction will be prepared setting forth all material facts and reasons, and the beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation should be kept at the current level.  If additional evidence is not received within that period, a final rating action will be taken and rating will be reduced to the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2011). 

The RO first proposed to reduce the Veteran's rating in a November 2006 rating decision, which was mailed to him in November 2006.  He was told the RO was proposing to reduce his disability evaluation for his left and right knee patellofemoral syndrome from 20 percent disabling to 10 percent disabling.  He was also informed of the evidence considered in rendering this decision, as well as his appellate rights, and of his right to a pre-adjudication hearing.  Therefore, the Veteran was duly afforded more than 60 days for presentation of additional evidence to show that compensation should be kept at the current level, prior to the January 2007 rating decision effectuating the proposed reduction.  The Board thus finds that the procedural safeguards of 38 C.F.R. § 3.105(e) were met. 

The 20 percent ratings for right and left knee patellofemoral syndrome were effective from July 7, 2004.  Since the reduction to 10 percent was effective May 1, 2007, the rating was in effect for less than five years.  When a rating has been in effect for less than five years, examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Under the provisions of Diagnostic Code 5019, bursitis (or analogous disability) is rated on the limitation of motion of the affected parts, as degenerative arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5019. 

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 assigns 10, 20, and 30 percent ratings when flexion of the leg is limited to 45 degrees, 30 degrees, and 15 degrees, respectively; Diagnostic Code 5261 provides 10, 20, 30, 40, and 50 percent ratings when extension of the knee is limited to 10 degrees, 15 degrees, 20 degrees, 30 degrees, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011). 

The March 2005 rating determination increased the Veteran's disability rating for each her patellofemoral syndrome of the left and right knee from 10 to 20 percent.  The increase was based upon the results of a December 2004 VA examination as well as a March 2005 statement from her power of attorney.  

At the time of the December 2004 VA examination, the Veteran reported having symptoms of burning and pain when going up stairs.  The symptoms occurred constantly.  The Veteran noted that her condition did not cause incapacitation.  She was not receiving any treatment for her condition.  As to functional impairment, the Veteran reported that she was not able to run, walk up stairs or hills, bike, sit for long periods, or stand for long periods.  She had not lost any time from work.  

Physical examination performed at that time revealed the Veteran's posture and gait were within normal limits.  Examination of the feet did not reveal any signs of abnormal weight bearing.  The Veteran did not use an assistive device.  The knee joints appeared to be within normal limits.  Flexion on the left and right knee was from 0 to 140, with pain occurring at 130 degrees.  Range of motion was not reduced with repetitive motion.  McMurray's and Drawer tests were within normal limits.  Examination of the right knee revealed severe pain at the patella with flexion of the quadriceps, while holding the patella stable.  Examination of the left knee revealed pain with flexion of the quadriceps with stabilization of the patella.  Left and right knee x-rays were within normal limits.  The examiner rendered diagnoses of right and left knee patellofemoral syndrome.  

The examiner noted that the Veteran had residual pain with long periods of sitting or standing or when running.  The effect on the usual occupation and daily activities was an inability to stand or walk for long periods and an inability to run.  

In a March 2005 letter/memorandum, it was noted that the Veteran worked as an air traffic controller and had to get up and down and stand a lot.  She was also noted to have a considerable amount of pain in her knees.  

In conjunction with a scheduled review of the disability evaluation, the Veteran underwent a VA examination in October 2006.  The examiner noted that the Veteran had been suffering from patellofemoral pain syndrome for 7 years.  The Veteran reported suffering from swelling with overexertion, occasional giveaway, and lack of endurance due to pain after a few minutes of exercise.  She reported having pain in her knees two times per day that would last for two hours each time.  The pain was localized and was burning, aching, and sharp in nature.  The pain level was 5 out of 10.  The pain was elicited with physical activity.  She stated that her condition did not cause incapacitation.  The Veteran was not receiving any treatment for this condition.  She indicated that she had difficulty running, biking, and sitting or walking for long periods.  

Physical examination revealed equal leg lengths and no signs of abnormal weight bearing on the feet.  Her posture and gait were within normal limits.  The right and left knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  

Range of motion for the right and left knee was from 0 to 140 degrees.  There was no additional limitation after repetitive use.  The anterior and posterior cruciate ligaments were within normal limits as were the medial and collateral ligaments.  X-rays of the right and left knees were also within normal limits.  

The examiner rendered a diagnosis of right and left leg patellofemoral syndrome with subjective knee pain and objective painful range of motion.  The effect on daily activity was noted to be difficulty with running, standing, or sitting for long periods.  

In support of her claim, the Veteran, in a December 2006 letter, indicated that she never denied incapacitation.  She stated that she told the physician that the only way to stop her knees from hurting was to sit with her legs up or to lie down.  She noted that she could not often do this during the day as she had two small children that she had to stay home and raise.  

The Veteran also submitted treatment records from her private physician.  In a December 2006 treatment report, it was indicated that the Veteran had increased knee symptoms with running, walking, crouching, crossing her legs, going up stairs, and biking.  The Veteran was noted to have 1/10 pain in the morning increasing to 5 in the afternoon.  It was indicated that the knee problems had affected her sleep, gait, and work.  She was inactive.  Girth of the mid patella was 40 cm on the right as compared to 38.5 on the left, and 49 cm on the right as compared to 48 cm on the left, 4 inches above the mid-patella.  The anterior/posterior and lateral collateral ligaments were stable.  A diagnosis of chronic bilateral patellofemoral pain syndrome was rendered.  

In a December 2006 letter, the Veteran's private physician, C. Stelter, M.D., indicated that the Veteran had constant bilateral knee pain.  She was also noted to have pronounced valgus position while standing and significant patellar subluxation with crepitation.  She was also reported to have almost full range of motion, with tenderness at the extremes.  

In her February 2007 notice of disagreement, the Veteran indicated that her complaints of pain were the same as those at the time she was awarded the 20 percent evaluation and they had not improved.  

VA outpatient treatment records obtained in conjunction with the Veteran's claim reveal that she was noted to have 3/10 pain, bilaterally, with flexion, with sharper pain horizontally across the knees with flexion, in April 2007.  There was also some grinding and some ligamentous laxity in the right knee.  

In her July 2007 substantive appeal, the Veteran stated that her knee condition had not improved since she had been assigned the 20 percent disability evaluation.  

The Veteran was afforded an additional VA examination in December 2007.  At the time of the examination, she reported having constant 3/10 bilateral knee pain.  She stated that the pain never went away.  It was aggravated by standing for long periods or when walking more than one-quarter mile.  Day to day activities caused 3-4/10 pain.  The flares could rise to 8/10 and she would have to ice it.  She noted that if she could rest the knee the pain would go away in one or two hours.  She indicated that the pain could occur all day when she was on her feet or doing activities.  

The Veteran stated that changes in the weather now caused her to have aches.  She also noted that long sitting and driving caused pain.  The Veteran further reported having giving way medially and laterally in her legs.  

As to activities of daily living, the Veteran noted being able to self care and do yard work to an extent.  She stated that carrying large loads increased her knee pain.  With regard to day-to-day activities, she would have to take breaks.  She indicated that her hobbies were severely impaired.  The Veteran could no longer run, bike, or hike without a considerable amount of pain and she avoided these activities almost entirely at this point.  She also noted that she could no longer jet-ski or wake board.  

Physical examination of the knees revealed mild genu recurvatum.  She had 5 degrees of hyperextension, with pain beginning from 5 degrees of mild flexion to hypertension at those end ranges, bilaterally.  Flexion on the right was to 127 degrees, with pain beginning at 110 degrees, and flexion was to 130 degrees on the left, with pain beginning at 90 degrees.  Pain increased further with additional active range of motion.  The Veteran had slight guarding as well.  She also had a positive patellar grind test with snowball crepitus on flexion/extension.  There was no obvious deformity and the Veteran had normal strength and sensation.  Reflexes were also normal at this point.  

The examiner stated that there was no change of active or passive motion with repeat motion testing and no additional losses of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  

The examiner rendered a diagnosis of bilateral patellofemoral pain syndrome with apparent severe impairment subjectively to her activities of daily living, especially hobbies.  

The Veteran was afforded an additional VA examination in February 2009.  At the time of the examination, she reported having a constant ache in her knees, with a pain level of 2-3/10.  It flared up to levels of 5-6/10 if she climbed a couple of flights of stairs or walked one-half to one mile.  This could last for several hours.  If the Veteran tried to run, the pain became significantly worse.  She avoided riding a bicycle because of the pain.  She also did not hike.  The Veteran performed water exercises at a gym once or twice a week.  She did not wear knees braces and had no knee swelling.  The Veteran was not on any medication.  If her knees were painful, she would ice them.  She did this twice a week.  

With regard to activities of daily living, the Veteran took care of her own personal needs.  She did housework and yard work.  She also tried to exercise once or twice a week.  

As to occupational impact, the Veteran was not working as she had two children, ages 2 and 5, which kept her fairly busy.  She was taking on-line courses for schooling.  She had no limits to work-like activities.  

Physical examination revealed that the Veteran walked normally and had a normal gait and posture.  She was not using any assistive devices or orthotics.  The Veteran was noted to have mild genu recurvatum and about 5 degrees of hyperextension, bilaterally.  She was able to actively flex both knees from 0 to 135 degrees and had mild pain at 135 degrees.  There was no pain on end range of extension of 5 degrees, bilaterally.  There was no laxity in the cruciate or collateral ligaments.  There was also no swelling.  Patellar crepitus was present with manipulation of the patellae and the patella apprehension test was positive, bilaterally, at a moderate degree.  Strength in the legs was normal and reflexes were 2+ at the knees and ankles.  There was no muscle atrophy and tone was normal.  Sensory examination showed normal pain and temperature as well as normal touch and position sense in the lower extremities.  

The examiner stated that there was no change in active or passive range of motion during repeat motion testing and no additional loss of range of motion of the knees due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-up.  The examiner rendered a diagnosis of bilateral patellofemoral pain syndrome with clear evidence of patellar crepitus being present.  The knees were noted to be very stable with no swelling or inflammation.

The Veteran was found to have range of motion from 0 to 140 degrees at the time of her December 2004 VA examination.  The results of this examination, in conjunction with the Veteran's reports of pain in the knees and an inability to perform certain activities, served as the basis for the assignment of the 20 percent disability evaluation in the March 2005 rating determination.

The Veteran was also noted to have range of motion from 0 to 140 degrees at the time of her October 2006 VA examination; however, she was found to have 5 degrees of hyperextension, bilaterally, and flexion on the right to only 127 degrees, with pain beginning at 110 degrees, and flexion to 130 degrees on the left, with pain beginning at 90 degrees, at the time of her December 2007 VA examination.  Moreover, at the time of her February 2009 VA examination, the Veteran was noted to have mild genu recurvatum and about 5 degrees of hyperextension, bilaterally, and was found to be able to actively flex from 0 to 135 degrees, with pain at 135 degrees.  Thus, there has been no demonstration of improvement of range of motion from the time of the December 2004 VA examination.  

Further, the Veteran has not indicated, nor have the examiners reported, any improvement in her ability to perform activities as it relates to her knees.  The Veteran was shown to have objective findings of pain in her knees at the time of each VA examination.  She has also consistently reported an inability to perform certain activities and flare-ups of pain following certain actions.  These reports have remained consistently the same, or slightly worse, since the March 2005 rating determination, which assigned the 20 percent disability evaluation for each knee.  

Based upon the objective results and the statements of the Veteran, there has been no demonstration of material improvement in either knee condition since the assignment of the 20 percent disability evaluation for each knee.  Therefore, the reduction was improper and the 20 percent disability evaluation for each knee is restored.  


ORDER

Entitlement to restoration of a 20 percent rating for the Veteran's patellofemoral syndrome of the right knee is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to restoration of a 20 percent rating for the Veteran's patellofemoral syndrome of the left knee is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


